TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00275-CR





James Marshall Terry, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY

NO. 94-1155-2, HONORABLE ROBERT F. B. MORSE, JUDGE PRESIDING





PER CURIAM

	After accepting appellant's plea of no contest, the county court at law adjudged him
guilty of driving while intoxicated and assessed punishment at incarceration for 180 days and a
$1250 fine, probated.  Neither a statement of facts nor a brief on appellant's behalf has been filed.
	Appellant is represented by retained counsel.  Appellant did not request a free
statement of facts.  At a hearing held on this Court's order, appellant's retained counsel stated that
appellant no longer wished to prosecute this appeal.  Counsel stated that appellant's abandonment
of this appeal was part of a plea bargain in another prosecution.  We conclude that appellant has
not been improperly deprived of a statement of facts, that counsel has not abandoned the appeal,
and that appellant does not desire to prosecute the appeal.  Tex. R. App. P. 53(m) and 74(l). 
Under the circumstances, we will consider the appeal on the present record.
	We have examined the transcript and find no fundamental error or other matter that
should be considered in the interest of justice.  The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed
Filed:   May 17, 1995
Do Not Publish